DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 Introduction
This is a final Office Action is in response to the Applicant’s communications received on December 7, 2021. No claim amendment was received.
Currently claims 21-40 are pending, and claims 20, 28 and 35 are independent.


Response to Amendments
The claims are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 21-40 has been maintained.



Response to Arguments
Applicant’s arguments filed on 12/07/2021 have been fully considered but they are not persuasive.
In the Remarks on page 4, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that according to the 2019 PEG, the court have referred to generic computer components are: data processing system, data storage unit, computer, processor, etc. Whether something is considered “Off-the-Shelf” (OTS) or not does not make it generic. To this end, the claimed “charting tool” and “structure charting engine” are not generic computer components.
In response to Applicant’s arguments, the Examiner respectfully disagrees. No mention does not necessarily mean they are not generic. If this were true, virtually all Microsoft Excel files, or Microsoft POWERPOINT files would be direct to patent-eligible subject matter once they ran by a computer.  In fact, the Specification admits the “charting tool” and “structure charting engine” are well-known in the art and, thus, may constitute admitted prior art. For example, the Specification in ¶ 7describes “the solution can be integrated to a commercial off-the-shelf (COTS) command management system and/or to a commercial off-the-shelf front-end charting application.”; and ¶¶ 30-32: “the command system can be a stand-alone program, such as ORGPLUS or the organization “charting tools” integrated into many popular office suite programs; and the “structure charting engine” 130 can be capable of generating software object objects which the interface 136 is able to convert into organization chart 160; The plug-ins 134 can permit the construction of organization chart objects that are compatible with specific interfaces 136. For example, a specific plug-in 134 can enable the [structure charting] engine to be compatible with an ORGPLUS (charting tool) front-end application.” Thus, it is well-known that “a structure charting engine” is actually a programming interface used to build variety of charts for a user chosen platform, “a plug-in” is an element of a software program that can be added to provide support for specific features or functionality, and “a charting tool”, such as ORGPLUS and MS Visio are off-the-shelf software application for organizational charting. Moreover, running these off-the-shelf software applications on a generic computer is still considered as generic. See Elec. Power, 830 F.3d at 1355 (using off-the-shelf, conventional computer, network, and display technology to gather, send, and present desired data is not an inventive concept); see also cxLoyalty, Inc. v. Maritz Holdings Inc., 986 F.3d 1367, 1377 (Fed. 

In the Remarks on page 4, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that converting an organization object (i.e., a specialized computer data structure) into graphical organization chart cannot practically be performed mentally. Additionally, the claims do not recite merely “changing the organization chart” but “dynamically changing the organization chart,” which can only be performed by a computer.
In response to Applicant’s arguments, the Examiner respectfully disagrees. The Specification in ¶ 11 discloses “an organization object” is generated by querying a set of database tables, and the organization object can be converted into a graphical organization table. Thus, an organization object is a set of data from the database tables, converting an organization object into a graphic organization chart is no more than drawing, using a pen and paper, an organization chart by looking at the data from the tables, and presenting the organization chart to the requestor.  Yet, performing a process faster on generic computers does not transform an abstract idea. See CLS Bank Int 'l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en bane) aff'd, 134 S. Ct. 2347 (2014) ("[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility." (citations omitted)). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016). Further, “dynamically changing the organization chart” is insufficient to establish that the mental process cannot practically be performed in the mind. Versata Dev. Grp. V. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.”); see also 2019 Guidance, 84 Fed. Reg. at 52. Besides, dynamically changing the organization chart is a business solution not a technological solution. 

In the Remarks on page 6, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the Examiner’s Prong Two analysis is incomplete as it fails to consider all of the additional elements – both individually and in combination. However, Applicant’s argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation without particular pointing out what are the additional elements and how they integrate the exception into a practical application. 


In the Remarks on page 15, Applicant argues that the Examiner fails to appreciate what is being claimed. As claimed, the organization chart is dynamically changed in response to a change in the database tables. The Examiner’s cited teachings teaches does not refer to a dynamic change.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Lindley discloses “At the same time, position management system 190 may update position data records and the organization chart information to reflect the newly added position”; and “the position management system 190 may automatically update the organization chart to reflect the incoming candidate as a staff member in that position” (see ¶ 53 and ¶ 87). Although Lindley does not explicitly recite the word “dynamically” instead of “automatically”. However, it would have been obvious to one of the ordinary skill in the art at the time of the invention to use either word would automated the process.  [I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonable be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See also. MPEP 2144.01.    


In the Remarks on page 10, Applicant argues that Weismann is silent as to providing a more “optimal solution for maintaining data records.”
In response to Applicant’s arguments, the Examiner respectfully disagrees. An obviousness analysis “need not seek out precise teachings directed to the specific subject matter KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art. See In re Young, 927 F.2d 588, 591 (Fed. Cir. 1991) and In re Keller, 642 F.2d 413, 425 (CCPA 1981).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 21-27 are directed to a method for charting an organization, which falls within the statutory category of a process; and claims 28-34 are directed to a system comprising a hardware processor, which falls within the statutory category of a machine; and claims 35-40 are directed a computer program product comprising a hardware storage device storing program code, which falls within the statutory category of a product; and. Thus, Step 1 is satisfied. 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (Revised 2019 Guidance); and 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method claims as representative. Claim 21 recites the limitations of “identifying a set of database table, receiving a user request for a graphical organization chart, 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 21 recites the additional elements of “using a charting tool executing within a hardware processor of the computer hardware system” for converting the organization object (e.g., group of data, list of employment information) into the graphical organization chart, and “using a structure charting engine executing within the hardware processor” for changing the organization chart in response to a change in the set of database See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1095 (Fed. Cir. 2016); see also BSG Tech, 899 F.3d at 1288 (“These benefits, however, are not improvements to database functionality. Instead, they are benefits that flow from performing an abstract idea in conjunction with a well-known database structure.”).  Thus, none of the limitations in the claims reflects an improvement to the functioning of a computer itself or another technology, nothing but using the existing capability of any generic computer. “The focus of the claims is not on such an improvement in computer as tools, but on certain independently abstract ideas that use computer as tools.” Id. at 1095. Therefore, the claims do not integrate the judicial exception into a practical application. Accordingly, the claims are directed to an abstract idea, the analysis proceed to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 21 recites the additional elements of ““using a charting tool executing within a hardware processor of the computer hardware system” for converting the organization object (e.g., group of data, list of employment information) into the graphical organization chart, and “using a structure charting engine executing within the hardware processor” for changing the organization chart in response to a change in the set of database table. The recited “charting tool” and “structure charting engine” are no more than “Off-the-Shelf” (OTS) software that runs on a generic computer, and the “hardware processor of the computer hardware system” is recited at a buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to “significantly more” than the abstract idea because they neither (1) effect any improvements to the functioning of the computer itself; (2) effect any improvements to another technology or technical field; (3) apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); (4) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e). 
For the foregoing reasons, claims 21-27 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims—system claims 28-34 and product claims 35-40 parallel claims 21-27—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 23, 28, 30, 35 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lindley et al., (US 2007/0143336, hereinafter: Lindley), and in view of Weissman et al., (US 2008/0162544, hereinafter: Weissman), and further in view of Kimura (JPH 1040300A).  

Regarding Claim 21, Lindley discloses a computer-implemented method within a computer hardware system (see ¶ 35) for charting an organization, comprising: 
identifying a set of database tables for an organization structure (see Fig. 2, # 180; ¶ 24, ¶ 31, ¶ 36-39); 
receiving, from a user, a user request for a graphical organization chart that includes at least one user-selected option (see Abstract; ¶ 58-59, ¶ 68 and claim 1);
 
dynamically changing, using a structure charting engine executing within the hardware processor, the organization chart in responses to a change in the set of database tables (see Abstract; Fig. 8, # 890; ¶ 8-9, ¶ 22, ¶ 46, ¶ 53 and ¶ 87); and 
presenting, in response to the user request, the graphical organization chart (see Fig. 8, # 820; ¶ 38-39).  

Lindley does not explicitly disclose the following limitations; however, Weissman in an analogous art for implementing objects into object relationships in a database discloses
querying (searching, accessing) the set of database tables using the at least one user-selection option to generate an organization object (see ¶ 57).
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Lindley to include the teaching of Weissman in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for maintaining data records. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Lindley and Weissman do not explicitly converting the following limitation; however Kimura in an analogous art for managing organization chart to reflect the changes in the post table and personal table disclose  
converting, using a charting tool executing within a hardware processor of the computer hardware system, the organization object into the graphical organization chart (see claims 7-8, 12, 19, 27 and 29; ¶¶ 2-4).
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Lindley and in view of Weissman to include the teaching of Kimura in order to gain the commonly understood benefit of such adaption, such as providing a better presentation of organization data in an organization chart. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 23, 30 and 37, Lindley discloses the method/system/product, wherein 
the user request specifies a specific view for the organization chart (see ¶ 38-39) that is one of:

a filled view showing only positions that are filled (see ¶ 38-39).  

Regarding Claim 28, Lindley discloses a computer hardware system configured to chart an organization, comprising: 
a hardware processor (see ¶ 25) configured to initiate the following executable operations:
identifying a set of database tables for an organization structure (see Fig. 2, # 180; ¶ 24, ¶ 31, ¶ 36-39); 
receiving, from a user, a user request for a graphical organization chart that includes at least one user-selected option (see Abstract; ¶ 58-59, ¶ 68 and claim 1); 
dynamically changing, using a structure charting engine executing within the hardware processor, the organization chart in responses to a change in the set of database tables (see Abstract; Fig. 8, # 890; ¶ 8-9, ¶ 22, ¶ 46, ¶ 53 and ¶ 87); and 
presenting, in response to the user request, the graphical organization chart (see Fig. 8, # 820; ¶ 38-39).  

Lindley discloses accessing position data records or position change entries and accessing records in the human resource record database (see ¶ 26 and ¶ 32-33).
Lindley does not explicitly disclose the following limitations; however, Weissman in an analogous art for implementing objects into object relationships in a database discloses
querying the set of database tables using the at least one user-selection option to generate an organization object (see ¶ 57).
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Lindley to include the teaching of Weissman in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for maintaining data records. Since the combination of each element merely 
Lindley and Weissman do not explicitly converting the following limitation; however Kimura in an analogous art for managing organization chart to reflect the changes in the post table and personal table disclose  
converting, using a charting tool executing within the hardware processor, the organization object into the graphical organization chart (see claims 7-8, 12, 19, 27 and 29; ¶¶ 2-4). It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Lindley and in view of Weissman to include the teaching of Kimura in order to gain the commonly understood benefit of such adaption, such as providing a better presentation of organization data in an organization chart. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 35, Lindley discloses a computer program product, comprising: 
a hardware storage device having program code stored therein, the program code, which when executed by a computer hardware system (see ¶ 25), causes the computer hardware system to perform:
identifying a set of database tables for an organization structure (see Fig. 2, # 180; ¶ 24, ¶ 31, ¶ 36-39); 
receiving, from a user, a user request for a graphical organization chart that includes at least one user-selected option (see Abstract; ¶ 58-59, ¶ 68 and claim 1); 
dynamically changing, using a structure charting engine executing within the hardware processor, the organization chart in responses to a change in the set of database tables (see Abstract; Fig. 8, # 890; ¶ 8-9, ¶ 22, ¶ 46, ¶ 53 and ¶ 87); and 
presenting, in response to the user request, the graphical organization chart (see Fig. 8, # 820; ¶ 38-39).

Lindley does not explicitly disclose the following limitations; however, Weissman in an analogous art for implementing objects into object relationships in a database discloses
querying the set of database tables using the at least one user-selection option to generate an organization object (see ¶ 57).
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Lindley to include the teaching of Weissman in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for maintaining data records. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Lindley and Weissman do not explicitly converting the following limitation; however Kimura in an analogous art for managing organization chart to reflect the changes in the post table and personal table disclose  
converting, using a charting tool executing within a hardware processor of the computer hardware system, the organization object into the graphical organization chart (see claims 7-8, 12, 19, 27 and 29; ¶¶ 2-4). It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Lindley and in view of Weissman to include the teaching of Kimura in order to gain the commonly understood benefit of such adaption, such as providing a better presentation of organization data in an organization chart. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 22, 29 and 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lindley and in view of Weissman and Kimura as applied to claims 21, 23, 28, 30, 35 and 37 above, and further in view of Morrison et al., (US 2006/0294104, hereinafter: Morrison).  

Regarding Claims 22, 29 and 36, Lindley, Weissman and Kimura do not explicitly disclose the following limitations; however, Morrison in an analogous art for organizational information management discloses the method/system/product, wherein the set of database tables includes:
a position table including a unique record for each position within an organization structure (see Abstract; ¶ 24 and ¶ 38-39), 
a position reporting table including a unique record for each relationship among the positions (see Abstract; ¶ 8, ¶ 24-25 and ¶ 30-32), 
a resource table including a unique record for each resource capable of occupying one of the positions (see Abstract; ¶ 7-8, ¶ 25 and ¶ 31), and  
an assignment table includes a unique record for each resource/position assignment (see Abstract; ¶ 31, ¶ 39 and claim 5).
  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Lindley and in view of Weissman and Kimura to include the teaching of Morrision in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal database management system. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Claims 24, 31 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lindley and in view of Weissman and Kimura as applied to claims 21, 23, 28, 30, 35 and 37 above, and further in view of Flammer et al., (US 2008/0091441, hereinafter: Flammer).  

Regarding Claims 24, 31 and 38, Lindley, Weissman and Kimura do not explicitly disclose the following limitations; however, Flammer in an analogous art for employee management discloses the method/system/product, wherein a position of the organization structure is hidden within the graphical organization chart based upon a sensitivity attribute of the position and based upon a security level of the user (see Fig. 9 to Fig. 11; and ¶ 15-26, ¶ 30-32 and ¶ 39). It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Lindley and in view of Weissman and Kimura to include normalizing database in third normal form as taught by Flammer in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for selectively displaying the organization charts based on the user’s needs. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 25-27, 32-34 and 39-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lindley and in view of Weissman and Kimura as applied to claims 21, 23, 28, 30, 35 and 37 above, and further in view of Durrant et al., (US 6691120 B1, hereinafter: Durrant) and Cromp et al., (US 2006/0211404, hereinafter: Cromp).  

Regarding Claims 25, 32 and 39, Lindley discloses the method/system/product, wherein 
the set of database tables store historical information regarding positions and assignments (see ¶ 40, ¶ 93). 
Lindley, Weissman and Kimura do not explicitly disclose the following limitations; however, Durrant in an analogous art for preparing data record with multidimensional attributes for processing discloses

It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Lindley and in view of Weissman and Kimura to include normalizing database in third normal form as taught by Durrant in order to gain the commonly understood benefit of such adaption, such as providing the benefit of reduce the database space and improve database performance. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Lindley, Weissman, Kimura and Durrant do not explicitly disclose the following limitations; however, Cromp in an analogous art for incident command management discloses
the set of database tables are integrated to an incident command system (see ¶ 73-74 and ¶ 82-83). It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Lindley and in view of Weissman, Kimura and Durrant to include the teaching of Cromp in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of data management. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding Claims 26, 33 and 40, Lindley, Weissman, Kimura and Durrant do not explicitly disclose the following limitations; however, Cromp discloses the method of claim 25, wherein 
the integrating adds dynamic organization charting capabilities consistent with a non- contiguous organization structure that changes based upon situational factors managed by the incident command system (see ¶ 101, ¶ 76, and ¶ 147-148).  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Lindley and in view of Weissman, Kimura and Durrant to include the teaching of Cromp in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of data management. Since the combination of each element merely would have 

Regarding Claims 27 and 34, Lindley, Weissman, Kimura and Durrant do not explicitly disclose the following limitations; however, Cromp discloses the method/system, wherein 
the incident command system is configured to determine an incident event (see ¶ 55, ¶ 74-75, ¶ 78), and 
automatically alter, responsive to the incident event, at least one structure of the set of database tables and content stored in records contained in the set of database tables (see ¶ 101, ¶ 176-178 and ¶ 240).  
It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Lindley and in view of Weissman, Kimura and Durrant to include the teaching of Cromp in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution of data management. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zeller et al., (US 2004/0111431) discloses a method for displaying contextual organization chart constructed from a database of individual names, manager names, and profiles.
Hajime et al., (WO2007108542A1) discloses a method and system for displaying organization chart in a hierarchical structure, departments, groups, members and so forth are arranged in appropriate positions according to the rank in a company.
Davidson et al., (U.S. Pat. No.: 7437320 B2) discloses a method for processing data records to form a hierarchical chart that reflects a relationship field and displaying the hierarchical chart on the display device.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624